DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the barrier layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 6-8, 10-13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (U.S. 6,731,007 B1) in view of Liu et al. (U.S. Pub. No. 2008/0258308 A1) and Kim et al. (U.S. Patent No. 9,330,974 B2).
Regarding claim 1, Saito discloses an integrated circuit structure, comprising:
a transistor device (FIG. 1: 3pg, see col. 8, line 25), the transistor device having a source/drain contact (FIG. 1: 7C, see annotated FIG. 1 below);
a first interconnect line above but not over the source/drain contact (FIG. 1: 9L, see annotated FIG. 1 below), the first interconnect line having a bottom surface (bottom surface of identified first interconnect) and an uppermost surface (uppermost surface thereof);
a second interconnect line above and over the source/drain contact, the second interconnect line above but not over the first interconnect line (FIG. 1: 14C, see annotated FIG. 1 below);
a through via structure directly electrically connecting the second interconnect line to the source drain contact comprising a conductive barrier layer and a conductive fill material within the conductive barrier layer (FIG. 1: 10C, see annotated FIG. 1 below; through via structure includes two vias), the through via structure laterally adjacent to but not in contact with the first interconnect line (FIG. 1: 9L adjacent to but not connected to 10C),

a first dielectric material portion below the first interconnect line and above the transistor device, the first dielectric material portion laterally adjacent to the through via structure (see annotated FIG. 1 below);
a second dielectric material portion laterally between the through via structure and the first interconnect line (see annotated FIG. 1 below); and
a third dielectric material portion over and in contact with the first interconnect line (see annotated FIG. 1 below).
Saito is silent in regards to the conductive barrier layer continuous from the second interconnect line to the source/drain contact, the conductive fill material continuous from the second interconnect line to the source/drain contact, and through via structure having substantially straight sidewalls from the second interconnect line to the source/drain contact.
Liu discloses the through via structure having substantially straight lines from a top to the bottom contact (FIG. 5: 28, see paragraph 0026 and 0027 disclosing filling the straight trench with conductive material to produce a through via).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Liu to the teachings of Saito such that the through via structure comprises the straight sidewalls of Liu so as to increase uniformity of the via resistance (see paragraph 0011).
Kim discloses a through via comprising a continuous conductive barrier layer and a continuous conductive fill material throughout the via (FIG. 6C: 130, see col. 4, lines 50-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

    PNG
    media_image1.png
    822
    1202
    media_image1.png
    Greyscale

[ANNOTATED FIG. 1]
Regarding claim 2, Saito discloses the second dielectric material portion is discrete from the third dielectric portion (FIG. 1: second dielectric portion is a part of 4b, third dielectric portion is a part of 4c).
Regarding claim 3, Saito discloses the first dielectric material portion and the second dielectric material portion comprise a low-k dielectric material (FIG. 1: 4b, see col. 11, line 53).
Regarding claim 6, Saito does not explicitly disclose the first interconnect line and the through via structure are spaced apart by a pitch, and wherein the pitch is less than 60 nanometers. However, Saito inherently discloses a pitch, and the document recognizes feature size as a results effective variable (see col. 41, line 41). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the pitch and arrive at the claim 6 limitation. The motivation to do so is that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  The optimization of the claimed pitch would be obvious to one of ordinary skill in the art.
Regarding claim 7, Saito does not explicitly disclose the through via structure has a width less than 30 nanometers. However, Saito discloses a width of the through via (see col. 10, line 19), and the document recognizes feature size as a results effective variable (see col. 41, line 41). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the width and arrive at the claim 7 limitation. The motivation to do so is that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  The optimization of the claimed width would be obvious to one of ordinary skill in the art.
Regarding claim 8, Saito discloses the first interconnect line and the through via structure have a same metal composition (FIG. 1: 9L and 10C, see col. 12, lines 1-21 and col. 13, lines 18-35).
Regarding claim 10, Saito discloses the through via structure comprises copper (FIG. 1: 10C2, see col. 13, line 29).
Regarding claim 11, Saito discloses an integrated circuit structure, comprising:
a transistor device (FIG. 1: 3pg, see col. 8, line 25), the transistor device having a source/drain contact (FIG. 1: 7C, see annotated FIG. 1 below);
a first interconnect line above but not over the source/drain contact (FIG. 1: 9L, see annotated FIG. 1 below), the first interconnect line having a bottom surface (bottom surface of identified first interconnect), and an uppermost surface (uppermost surface thereof);
a second interconnect line above and over the source/drain contact, the second interconnect line above but not over the first interconnect line (FIG. 1: 14C, see annotated FIG. 1 below);
a through via structure directly electrically connecting the second interconnect line to the source drain contact (FIG. 1: combination of 10C and 12C, see annotated FIG. 1 below), the through via structure comprising a conductive barrier layer and a conductive fill, the overall combination of conductive material being continuous from the second interconnect line to the source/drain contact (FIG. 1: 10C), and the through via structure having an uppermost surface above the uppermost surface of the first interconnect line (see annotated FIG. 1: upper surface of the through via structure above that of 9L);
a first dielectric material portion below the first interconnect line and above the transistor device, the first dielectric material portion laterally adjacent to the through via structure (see annotated FIG. 1 below);
a second dielectric material portion laterally between the through via structure and the first interconnect line (see annotated FIG. 1 below); and
a third dielectric material portion over and in contact with the first interconnect line (see annotated FIG. 1 below).
Saito is silent in regards to the conductive barrier layer continuous from the second interconnect line to the source/drain contact, the conductive fill material continuous from the second interconnect line to the source/drain contact, and the through via structure having substantially straight sidewalls from the second interconnect line to the source/drain contact.
Liu discloses the through via structure having substantially straight lines from a top to the bottom contact (FIG. 5: 28, see paragraph 0026 and 0027 disclosing filling the straight trench with conductive material to produce a through via).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Liu to the teachings of Saito such that the through via structure comprises the straight sidewalls of Liu so as to increase uniformity of the via resistance (see paragraph 0011).
Kim discloses a through via comprising a continuous conductive barrier layer and a continuous conductive fill material throughout the via (FIG. 6C: 130, see col. 4, lines 50-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kim to the combination such that a continuous barrier/fill is formed within the trench of the combination so as to provide for a via formed between non-consecutive metal layers (see col. 3, line 37) resulting in less metal use (see col. 3, lines 8-20).

    PNG
    media_image1.png
    822
    1202
    media_image1.png
    Greyscale

[ANNOTATED FIG. 1]
Regarding claim 12, Saito discloses the second dielectric material portion is discrete from the third dielectric portion (FIG. 1: second dielectric portion is a part of 4b, third dielectric portion is a part of 4c).
Regarding claim 13, Saito discloses the first dielectric material portion and the second dielectric material portion comprise a low-k dielectric material (FIG. 1: 4b, see col. 11, line 53).
Regarding claim 16, Saito does not explicitly disclose the first interconnect line and the through via structure are spaced apart by a pitch, and wherein the pitch is less than 60 nanometers. However, Saito inherently discloses a pitch, and the document recognizes feature size as a results effective variable (see col. 41, line 41). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the pitch and arrive at the claim 16 limitation. The motivation to do so is that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  The optimization of the claimed pitch would be obvious to one of ordinary skill in the art.
Regarding claim 17, Saito does not explicitly disclose the through via structure has a width less than 30 nanometers. However, Saito discloses a width of the through via (see col. 10, line 19), and the document recognizes feature size as a results effective variable (see col. 41, line 41). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the width and arrive at the claim 7 limitation. The motivation to do so is that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  The optimization of the claimed width would be obvious to one of ordinary skill in the art.
Regarding claim 18, Saito discloses the first interconnect line and the through via structure have a same metal composition (FIG. 1: 9L and 10C, see col. 12, lines 1-21 and col. 13, lines 18-35).
Regarding claim 20, Saito discloses the through via structure comprises copper (FIG. 1: 10C2, see col. 13, line 29).
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (U.S. 6,731,007 B1) in view of Liu et al. (U.S. Pub. No. 2008/0258308 A1) and Kim et al. (U.S. Patent No. 9,330,974 B2), and further in view of Zhu (U.S. Pub. No. 2010/0270674 A1).
Regarding claim 4, Saito is silent in regards to the low-k material selected from the group consisting of carbon doped silicon dioxide, porous silicon dioxide.
Zhu discloses ILD materials wherein the ILD are low-k dielectric materials selected from the group consisting of carbon doped silicon dioxide and porous silicon dioxide (see paragraph 0047). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Zhu to the teachings of Saito. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as an interlayer dielectric.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 14, Saito is silent in regards to the low-k material selected from the group consisting of carbon doped silicon dioxide, porous silicon dioxide.
Zhu discloses ILD materials wherein the ILD are low-k dielectric materials selected from the group consisting of carbon doped silicon dioxide and porous silicon dioxide (see paragraph 0047). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Zhu to the teachings of Saito. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as an interlayer dielectric.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (U.S. 6,731,007 B1) in view of Liu et al. (U.S. Pub. No. 2008/0258308 A1) and Kim et al. (U.S. Patent No. 9,330,974 B2), and further in view of Cheng et al. (U.S. Pub. No. 2005/0106858 A1).
Regarding claim 5, Saito is silent in regards to the third dielectric material comprises SiOxCyNz.
Cheng discloses ILD dielectric material comprises SiOxCyNz (see paragraph 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Cheng to the teachings of Saito. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as an interlayer dielectric.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 15, Saito is silent in regards to the third dielectric material comprises SiOxCyNz.
Cheng discloses ILD dielectric material comprises SiOxCyNz (see paragraph 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Cheng to the teachings of Saito. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as an interlayer dielectric.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (U.S. 6,731,007 B1) in view of Liu et al. (U.S. Pub. No. 2008/0258308 A1) and Kim et al. (U.S. Patent No. 9,330,974 B2), and further in view of Kunikiyo (U.S. Patent No. 6,429,105 B1).
Regarding claim 9, Saito is silent in regards to the first interconnect line and the through via structure have a different metal composition.
Kunikiyo discloses the first interconnect line and the through via structure have a different metal composition (FIG. 15: 121 is copper while 116 is tungsten, see col. 2, line 23 and line 62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kunikiyo, including the specific materials of the metal layers to the teachings of Saito. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as an interlayer dielectric.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 19, Saito is silent in regards to the first interconnect line and the through via structure have a different metal composition.
Kunikiyo discloses the first interconnect line and the through via structure have a different metal composition (FIG. 15: 121 is copper while 116 is tungsten, see col. 2, line 23 and line 62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kunikiyo, including the specific materials of the metal layers to the teachings of Saito. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as an interlayer dielectric.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Response to Arguments
Applicant's arguments filed September 17, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Saito reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819